The decree in so far as it fixes the compensation of the petitioner, appellant, for legal services rendered at $4,500 is affirmed, with costs to the petitioner, appellant; and in so far as it allows petitioner, appellant, for his costs, counsel fees and disbursements, in this proceeding, the sum of $901, and directs the payment thereof by the executors, the decree is reversed, on the law, and the matter is remitted to the surrogate to take proof, by affidavit or otherwise, as to the number of days necessarily occupied by the petitioner, appellant, in the trial or hearing of this proceeding, or in preparing therefor, and to fix the amount of such allowance. Van Kirk, P. J., Davis, Whitmyer and Hill, JJ., concur; Hasbrouck, J., not voting.